United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, WILDLAND FIRE CHEMICAL
SYSTEMS, Missoula, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2003
Issued: March 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 25, 2007 appellant filed a timely appeal from the Office of Workers’ Compensation
Programs’ merit decision dated July 12, 2007 denying his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained an
injury in the performance of duty on October 26, 2006.
FACTUAL HISTORY
On November 13, 2006 appellant, then a 55-year-old physical science technician, filed a
traumatic injury claim alleging that he injured his right hip on October 26, 2006 when he picked
up a trash container filled with broken glass. Appellant did not stop work. He submitted a
May 8, 2007 statement from his supervisor and a partial copy of an Agency Provided Medical
Care Authorization and Medical Report dated November 6, 2006. A diagnosis of hip

strain/sprain was provided under “Part B Attending Physician’s Report.” However, the form was
incomplete and not signed or dated by a physician.
By letter dated May 29, 2007, the Office advised appellant that the evidence was
insufficient to establish his claim. It stated that a physician’s opinion on causal relationship had
not been submitted and that it was unable to determine whether or not the provider who
diagnosed a hip strain/sprain on the employing establishment form was a qualified physician.
The Office informed appellant of the evidence needed to support his claim and requested that he
submit additional medical evidence within 30 days.
Appellant submitted a June 5, 2007 statement. He noted that his right hip joint
immediately hurt after he lifted and dumped a heavy trash can filled with broken glass into the
dumpster. Appellant did not immediately seek medical attention as he thought the pain would go
away. After the pain persisted for six weeks, he made an appointment with Dr. Fred Tai, his
personal physician. Appellant stated that Dr. Tai refused to examine him upon learning that he
was there for a workers’ compensation injury. Dr. Tai referred him to Dr. Robert J. Vincent, a
Board-certified internist specializing in occupational medicine. Appellant stated that Dr. Vincent
advised him to return to full duty, but to ask for assistance in lifting unusually heavy large
objects in the future.
In a November 7, 2006 medical report, Dr. Vincent noted appellant’s history of injury
and set forth findings on examination. He found that appellant exhibited no symptoms and his
examination was normal. Dr. Vincent advised that appellant could try some anti-inflammatories
if he had any recurrent symptoms, but anticipated that this would gradually resolve with time.
He diagnosed a history of right hip pain, probably a musculoligamentous strain/sprain, and
released appellant to full duty with no restrictions.
By decision dated July 12, 2007, the Office denied the claim. It found that the
October 26, 2006 lifting incident occurred. However, there was insufficient medical evidence to
establish that the October 26, 2006 lifting incident at work caused an injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.4
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

2

In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component is whether the employee actually
experienced the employment incident which is alleged to have occurred. The second component
is whether the employment incident caused a personal injury. Generally, this can be established
only by medical evidence.5 The employee must also submit probative medical evidence to
establish that the employment incident caused a personal injury.6
The medical evidence required to establish a causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
ANALYSIS
Appellant alleged that on October 26, 2006 he injured his right hip when he lifted a trash
container filled with broken glass. The Office accepted that the claimed incident occurred. The
issue is whether appellant submitted sufficient medical evidence to establish that this incident
caused a right hip injury.
The Board finds that the medical evidence is insufficient to establish that the October 26,
2006 incident caused an injury. In a November 7, 2006 report, Dr. Vincent diagnosed a history
of right hip pain and probable musculoligamentous strain/sprain. While he listed a history of the
October 26, 2006 lifting incident at work, his report is of limited probative value.8 Dr. Vincent
noted that appellant’s examination was normal and that appellant did not exhibit any symptoms.
The physician noted a good range of motion of both hips, stating the right hip was within
“normal limits.” Based on the absence of any findings on examination, that support a right hip
injury, Dr. Vincent’s diagnosis of a probable muscle strain is speculative.9

5

See John J. Carlone, 41 ECAB 354, 357 (1989).

6

Id. For a definition of the term traumatic injury, see 20 C.F.R. § 10.5(ee).

7

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007).

8

Kathy A. Kelley, 55 ECAB 206 (2004).

9

Deborah L. Beatty, 54 ECAB 340 (2003).

3

Appellant also submitted a November 6, 2006 employing establishment form, which
indicated a diagnosis of a hip strain. However, there is no evidence that this report was prepared
by a physician.10
In the absence of a medical report providing a diagnosed condition and a reasoned
opinion by a physician, appellant did not meet his burden of proof. The medical reports
submitted do not contain a firm diagnosis or a reasoned opinion from a physician regarding the
cause of appellant’s condition. The evidence is insufficient to establish that he sustained an
employment injury on October 26, 2006.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty on October 26, 2006.
ORDER
IT IS HEREBY ORDERED THAT the July 12, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 17, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

An unsigned medical report is of no probative value. See Merton J. Sills, 39 ECAB 572 (1988).

4

